Case 19-05657-dd         Doc 20     Filed 11/20/19 Entered 11/20/19 13:48:48           Desc Main
                                    Document      Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA

IN RE:
                                                            C/A No. 19-05657-jw

Amir Golestan,                                                   Chapter 11

                                       Debtor.

   KRISTIN GOLESTAN’S LIMITED OBJECTION TO COUNSEL FOR DEBTOR’S
                 MOTION TO WITHDRAW AS ATTORNEY

         Kristin M. Golestan (“Mrs. Golestan”) a creditor and interested party herein, by and
through her undersigned counsel hereby files this limited objection to the Motion [Docket Entry
No. 15 in this matter] of Campbell Law Firm, P.A. (“Debtor’s Counsel”) to Withdraw as
Attorney for Amir Goleston (the “Debtor”). Mrs. Golestan does not object to Debtor’s Counsel’s
withdrawal, but asserts that any such withdrawal should be conditioned upon: (a) the Debtor’s
Schedules and Statements, particularly Schedule A/B Questions 17 (on bank accounts) and 19
(on entities owned) and Schedule J (as to Domestic Support Obligations), being corrected and
completed; (b) Debtor’s Counsel providing Mrs. Golestan’s counsel a copy of Debtor’s retention
agreement as offered in Debtor’s filings before this Court; (c) substitute counsel being identified,
employed, and fully up to speed in this case; and (d) completion of the currently scheduled
Meeting of Creditors and 2004 Examination of the Debtor on December 2, 2019.
         In support of this limited objection, Mrs. Golestan states the following:
                                         BACKGROUND
         1.      On February 20, 2019, some eight (8) months prior to the filing of this
bankruptcy, the Family Court for the Ninth Judicial Circuit in Charleston County, South Carolina
entered a Pendente Lite Order in the divorce proceedings initiated by Mrs. Golestan against the
Debtor.
         2.      The Pendente Lite Order contains provisions for the temporary joint custody of
the parties’ minor children, for Debtor’s continuing payments of certain family insurances and
insurances, utilities, and taxes related to the Tradd Street property and vehicle used by Mrs.
Golestan, for Debtor’s monthly payment of Domestic Support Obligations to Mrs. Golestan, the
appointment of, and payment of $3,000 per month to, a Guardian ad Litem and, as an additional
Case 19-05657-dd           Doc 20       Filed 11/20/19 Entered 11/20/19 13:48:48                   Desc Main
                                        Document      Page 2 of 3



Domestic Support Obligation, the payment of $295,000 toward Mrs. Golestan’s attorney and
accounting fees. The Pendente Lite Order is attached hereto as Exhibit A.
        3.       The Debtor failed to comply with the payments required by Family Court’s
Pendente Lite Order.1 On October 4, 2019, the Family Court entered a Contempt Order, finding
Debtor chose to pay $768,000 to many others instead of paying the Domestic Support
Obligations in the Pendente Lite Order. The Family Court found Debtor in contempt and
required Debtor’s confinement in the Charleston County Detention Center if he failed to purge
his contempt by paying court ordered payments aggregating $299,500 within sixty days of
August 28, 2019. The Contempt Order is attached hereto as Exhibit B.
        4.       On October 28, 2019 at 4:19 p.m. (the “Petition Date”), just as the Debtor’s time
for purging himself of contempt of the family Court’s orders expired and just prior to issuance of
a bench warrant for his confinement in the Charleston County Detention Center, the Debtor filed
his bankruptcy petition through counsel who now seeks leave to withdraw.
        5.       The Debtor filed only a bare bones chapter 11 petition and waited until the last of
the 14 days allowed by Fed.R.Bankr.P. 1007(c) to file his detailed schedules in this matter.
        6.       The Debtor’s bankruptcy schedules [Docket Entry No. 13 in this matter] fail to:
(a) disclose all known accounts in Schedule A/B Question 17, specifically including, but not
limited to, multiple Paypal accounts controlled by Debtor; (b) fully and adequately disclose
Debtor’s ownership interests in numerous business entities in Schedule A/B Question 19; and (c)
disclose the Debtor’s Family Court ordered Domestic Support Obligations in Schedule J. The
bankruptcy schedules indicate, at least as to certain of the businesses listed in Schedule A/B
Question 19, the Debtor’s intention to file descriptive Exhibits relating to the assets and
liabilities of such entities. However, the Debtor has failed to file such Exhibits to date or to
provide the basis of his valuations for any of the entities.
        7.       Debtor’s bankruptcy schedules indicate that a copy of his retention agreement
with Debtor’s counsel is available upon request. The undersigned has requested this document
verbally and in writing, but Debtor’s Counsel has failed to provide it.




1
  The Debtor continues his failure to make his Court ordered Domestic Support Obligation payments post-petition
as well.
Case 19-05657-dd          Doc 20     Filed 11/20/19 Entered 11/20/19 13:48:48            Desc Main
                                     Document      Page 3 of 3



                                     LIMITED OBJECTIONS
        8.        When one considers the close juxtaposition of timing on issuance of a bench
warrant to enforce the Debtor’s contempt in family Court with the date and timing of the
bankruptcy filing, and one further considers the omissions, failures, and conduct of debtor both
prepetition and postpetition, it is difficult to escape a presumption that this is a bad faith filing.
See In re Lockhart, 2017 WL 187560, p. 4 (Bankr. W.D.Ky. Jan. 17, 2017) (finding that using a
bankruptcy filing as a litigation tactic to avoid a family court contempt order constituted a “bad
faith” filing).
        9.        Debtor should not now be allowed to further delay any matters in this case by way
of his termination of counsel. Specifically, the Meeting of Creditors and a Rule 2004
Examination of the Debtor are both scheduled for December 2, 2019, and the Debtor’s choice to
terminate counsel should not be allowed to delay these or any other matters pending in this case.
        WHEREFORE, having shown the basis for her limited objection, Mrs. Golestan asserts
that the relief sought in the Withdrawal Motion should be conditioned upon:
        A) the Debtor’s Schedules and Statements being timely corrected and completed;
        B) Debtor’s Counsel providing Mrs. Golestan’s counsel a copy of Debtor’s retention
             agreement as offered in Debtor’s filings before this Court;
        C) Substitute counsel being identified, employed, and fully up to speed in this case; and
        D) Completion of the scheduled Meeting of Creditors and 2004 Examination of the
             Debtor on December 2, 2019.
       RESPECTFULLY SUBMITTED on this 20th day of November, 2019, at Columbia,
South Carolina.

                                               McCARTHY, REYNOLDS, & PENN, LLC


                                         By: /s/G. William McCarthy, Jr.
                                             G. William McCarthy, Jr., I.D.#2762
                                             Daniel J. Reynolds, Jr., I.D.#9232
                                             Attorneys for Kristin M. Golestan
                                             1517 Laurel Street (29201)
                                             P.O. Box 11332
                                             Columbia, SC 29211-1332
                                             (803) 771-8836 (phone)
                                             (803) 753-6960 (fax)
                                             bmccarthy@mccarthy-lawfirm.com
